Citation Nr: 0431248	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  04-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to reimbursement for services provided from June 
21, 2002 to July 2, 2002 by non VA health providers in the 
amount of $228, 216.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1956 to June 
1960.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from action taken in June 2002 by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in San Francisco, 
California, which denied the veteran's claim for payment of 
medical expenses incurred during June 2002.

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is noted to have requested a videoconference 
hearing in September 2004.  The RO scheduled such a hearing 
to take place on October 18, 2004.  A September 2004 report 
of contact revealed that the veteran was very ill and in such 
poor cognitive condition that his wife requested that she 
speak on his behalf at the hearing.  An October 13, 2004 
internal VA email reveals that the October 18, 2004 hearing 
was canceled and the veteran's wife called with a request to 
reschedule the hearing to afford the veteran's recently 
appointed  representative an opportunity to review the claims 
file prior to participating in the hearing.  In light of this 
development, a videoconference  hearing should be rescheduled 
for him.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The VAMC should schedule the veteran for 
a Video Conference Hearing in connection 
with this appeal.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




